DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 3/9/2021 and 7/12/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details (i.e., “YES” OR “NO”) for the outputs of the decision block 430 of FIG. 4) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20160307420 (DeLean) in view of US Patent Application Publication No. 20200221054 (Carey).
	Regarding claim 1, DeLean discloses: “a monitoring system for a monitored area (ABSTRACT: “Vision based system and method for detecting a breach of security in a monitored area”) comprising: one or more image sensors for tracking objects of interest in the monitored area ([0133]: “FIGS. 3a-3d illustrate an example of detecting an intrusion in an area within the field of view of the camera”); an electronic processor (FIG. 2: 310) coupled to the one or more image sensors (FIG. 2: 20, 22, 310; [0132]: “FIG. 2, the device 22 comprises an image analyzer 310, a movement detector 410, and a sequence analyzer 510, in a non-limiting example of implementation. In an embodiment, the image analyzer 310 is configured to search for and detect a human body within the image stream received from the camera 20 along with the position and size of the body within the image”) and configured to divide the monitored area into a plurality of zones ([0133]: “FIGS. 3a-3d illustrate an example of detecting an intrusion in an area within the field of view of the camera. FIG. 3a illustrates the area at the time T0 where no objects (humans or animals) are detected. As shown in FIG. 3a, the area that is monitored is a wall having a door therein. In the present example, the monitored area is divided into three zones: an aperture which represents the door, a zone A which represents the area in vicinity of the door, a zone B in the vicinity of the zone A, and a zone C which represents the wall in which the door is provided”; [0252]: “defining at least a first zone, a second zone adjacent the first zone, a third zone adjacent the second zone and an aperture through which people may enter or leave the location within said images, wherein the aperture is adjacent the first zone such the first zone separates between the aperture and the second zone”); detect, using the one or more image sensors, an appearance of a first object of interest in a first zone of the plurality of zones determine whether the first object of interest has appeared in a second zone of the plurality of zones within a predetermined time (FIG. 20; [0252]: “at T1 detecting the first human body in the first zone and a second human body in the aperture; at T2 detecting the first human body in the second zone and the second human body in the first zone”), wherein the second zone is adjacent the first zone (FIG. 20; [0252]: “defining at least a first zone, a second zone adjacent the first zone, a third zone adjacent the second zone”); in response to determining that the first object of interest has not appeared in the second zone within the predetermined time, add the first object of interest to a disappearance database ([0252]: “disappearance of the first human body from the second zone or disappearance of the second human body from the first zone”); detect, using the one or more image sensors, an appearance of a second object of interest ([0215]: “Another example may include the disappearance of a human body in one of the zones.  A further event may include the appearance of a human body in one of the zones etc.”) in a third zone of the plurality of zones ([0252]: “at T4 detecting the first human body in the third zone”}. 
 	However, DeLean does not clearly disclose the remaining limitations of the claims.  To that end, Carey discloses: “compare a likeness of the second object of interest to one or more likenesses of one or more objects of interest (FIG. 10: 1004, 1010, 1012; [0156]: “At 1012, a determination is made as to whether one or more items of data that were aggregated at 1010 match the one or more attributes that were obtained at 1004. For example, the determination at 1012 may include comparing one or more items of data that were aggregated at 1010 to the one or more attributes that were obtained at 1004”) in the disappearance database (FIG. 10: 1004, 1010, 1012; [0156]: “determine whether more recently captured data (such as, image data, video data, wireless communication device data, and/or other types of data) correspond to the subject. In this manner, the determination at 1012 can indicate whether the location of the subject in a particular region is still successfully being tracked, or whether the location of the subject is no longer successfully being tracked in the particular region”; FIG. 10: 1012, 1024; [0163]: “Referring back to 1012, if it is determined that the one or more items of data that were aggregated at 1010 do not match the one or more attributes that were obtained at 1004 (“NO” at 1012), then the method 1000 proceeds to 1024. At 1024, a determination is made as to whether the subject has departed the region in which the subject previously was being tracked”); and in response to determining that the likeness of the second object of interest does not match one of the one or more likenesses of one or more objects of interest in the disappearance database add the second object of interest to a suspect database (FIG. 10: 1012, 1014; [0158]: “Referring now back to 1012, if it is determined at 1012 that one or more items of data that were aggregated at 1010 match the one or more attributes that were obtained at 1004 (“YES” at 1012), then the method 1000 progresses to 1014. At 1014, a location of the subject is determined based at least in part on the information aggregated at 1010 and/or on other information”), and generate a notification for a first responder regarding the second object of interest” (FIG. 10: 1016; [0159]: “At 1016, information relating to the tracking of the location of the subject is displayed to a user (for example, a police officer or other emergency personnel) by way of a user interface, such as a graphical user interface (GUI)”; “the GUI enables the user to continually track the location of the subject throughout multiple regions that may correspond to multiple nodes and/or networks”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine DeLean with the invention of Carey in order to provide tracking of the location/appearance or disappearance of an object/suspect being tracked (e.g., see Carey @ [0156]).
	With respect to claim 8, DeLean discloses: “dividing, using an electronic processor (FIG. 2: 310; [0132]: “FIG. 2, the device 22 comprises an image analyzer 310, a movement detector 410, and a sequence analyzer 510, in a non-limiting example of implementation. In an embodiment, the image analyzer 310 is configured to search for and detect a human body within the image stream received from the camera 20 along with the position and size of the body within the image”) of a monitoring system (ABSTRACT: “Vision based system and method for detecting a breach of security in a monitored area”), a monitored area into a plurality of zones ([0133]: “FIGS. 3a-3d illustrate an example of detecting an intrusion in an area within the field of view of the camera. FIG. 3a illustrates the area at the time T0 where no objects (humans or animals) are detected. As shown in FIG. 3a, the area that is monitored is a wall having a door therein. In the present example, the monitored area is divided into three zones: an aperture which represents the door, a zone A which represents the area in vicinity of the door, a zone B in the vicinity of the zone A, and a zone C which represents the wall in which the door is provided”; [0252]: “defining at least a first zone, a second zone adjacent the first zone, a third zone adjacent the second zone and an aperture through which people may enter or leave the location within said images, wherein the aperture is adjacent the first zone such the first zone separates between the aperture and the second zone”); detecting, using one or more image sensors of the monitoring system, an appearance of a first object of interest in a first zone of the plurality of zones determining, using the electronic processor, whether the first object of interest has appeared in a second zone of the plurality of zones within a predetermined time (FIG. 20; [0252]: “at T1 detecting the first human body in the first zone and a second human body in the aperture; at T2 detecting the first human body in the second zone and the second human body in the first zone”), wherein the second zone is adjacent the first zone (FIG. 20; [0252]: “defining at least a first zone, a second zone adjacent the first zone, a third zone adjacent the second zone”); in response to determining that the first object of interest has not appeared in the second zone within the predetermined time, adding the first object of interest to a disappearance database ([0252]: “disappearance of the first human body from the second zone or disappearance of the second human body from the first zone”); detecting, using the one or more image sensors of the monitoring system, an appearance of a second object of interest ([0215]: “Another example may include the disappearance of a human body in one of the zones.  A further event may include the appearance of a human body in one of the zones etc.”) in a third zone of the plurality of zones ([0252]: “at T4 detecting the first human body in the third zone”}. 
	In addition, Carey discloses: “a method of identifying an object of interest after the object of interest has undergone a change in appearance (FIG. 10: 1018; [0162]: “a determination is made as to whether any attribute associated with the subject being tracked has changed. For example, in some cases the subject may be tracked based on multiple attributes, such as a hair color, a clothing color, a height”; “it may be determined at 1018 that one or more of the multiple attributes have changed. In particular, if the cameras 110 and/or antennas 150 are no longer able to detect a person matching all of the multiple (for example, five) attributes being tracked, then the computer 120 may search for a person matching a lesser number (for example, four or fewer) of the attributes that were previously being tracked”), the method comprising: comparing, using the electronic processor, a likeness of the second object of interest to one or more likenesses of one or more objects of interest (FIG. 10: 1004, 1010, 1012; [0156]: “At 1012, a determination is made as to whether one or more items of data that were aggregated at 1010 match the one or more attributes that were obtained at 1004. For example, the determination at 1012 may include comparing one or more items of data that were aggregated at 1010 to the one or more attributes that were obtained at 1004”) in the disappearance database (FIG. 10: 1004, 1010, 1012; [0156]: “determine whether more recently captured data (such as, image data, video data, wireless communication device data, and/or other types of data) correspond to the subject. In this manner, the determination at 1012 can indicate whether the location of the subject in a particular region is still successfully being tracked, or whether the location of the subject is no longer successfully being tracked in the particular region”; FIG. 10: 1012, 1024; [0163]: “Referring back to 1012, if it is determined that the one or more items of data that were aggregated at 1010 do not match the one or more attributes that were obtained at 1004 (“NO” at 1012), then the method 1000 proceeds to 1024. At 1024, a determination is made as to whether the subject has departed the region in which the subject previously was being tracked”); and in response to determining that the likeness of the second object of interest does not match one of the one or more likenesses of one or more objects of interest in the disappearance database adding, using the electronic processor, the second object of interest to a suspect database (FIG. 10: 1012, 1014; [0158]: “Referring now back to 1012, if it is determined at 1012 that one or more items of data that were aggregated at 1010 match the one or more attributes that were obtained at 1004 (“YES” at 1012), then the method 1000 progresses to 1014. At 1014, a location of the subject is determined based at least in part on the information aggregated at 1010 and/or on other information”), and generating, using the electronic processor, a notification for a first responder regarding the second object of interest” (FIG. 10: 1016; [0159]: “At 1016, information relating to the tracking of the location of the subject is displayed to a user (for example, a police officer or other emergency personnel) by way of a user interface, such as a graphical user interface (GUI)”; “the GUI enables the user to continually track the location of the subject throughout multiple regions that may correspond to multiple nodes and/or networks”).
	With respect to claims 2 and 9, DeLean discloses: “the appearance of the second object of interest is not previously detected in the plurality of zones ([0143]: “appearance in A without prior appearance in B, or appearance in zone B without prior appearance in zone C. etc.”) and the third zone (FIG. 3h: “Zone C”) is not an entry point of the monitored area” ( [0088]: defining at least a first zone, a second zone adjacent the first zone, a third zone adjacent the second zone and an aperture through which people may enter or leave the location within said images, wherein the aperture is adjacent the first zone such the first zone separates between the aperture and the second zone”; FIG. 3a: “Aperture”; [0133]: “the monitored area is divided into three zones: an aperture which represents the door, a zone A which represents the area in vicinity of the door, a zone B in the vicinity of the zone A, and a zone C which represents the wall in which the door is provided”).
	Regarding claims 3 and 10, DeLean discloses: “the appearance of the second object of interest is first detected in the third zone (FIG. 3h: “Zone C”) after detecting the appearance of the second object of interest in a fourth zone (FIG. 3b: “Aperture”) of the plurality of zones, wherein the fourth zone (FIG. 3b: “Aperture”) is not adjacent the third zone” (FIG. 3h: “Zone C”).

	With respect to claims 4 and 11, Carey discloses: “in response to determining that the first object of interest has not reappeared in the plurality of zones after a disappearance time add the first object of interest to the suspect database (FIG. 10: 1012, 1014; [0158]: “Referring now back to 1012, if it is determined at 1012 that one or more items of data that were aggregated at 1010 match the one or more attributes that were obtained at 1004 (“YES” at 1012), then the method 1000 progresses to 1014. At 1014, a location of the subject is determined based at least in part on the information aggregated at 1010 and/or on other information”), and generate a notification for the first responder regarding the first object of interest” (FIG. 10: 1016; [0159]: “At 1016, information relating to the tracking of the location of the subject is displayed to a user (for example, a police officer or other emergency personnel) by way of a user interface, such as a graphical user interface (GUI)”; “the GUI enables the user to continually track the location of the subject throughout multiple regions that may correspond to multiple nodes and/or networks”).
	With respect to claims 6 and 13, DeLean discloses: “relate the second object of interest to a third object of interest in the one or more objects of interest [0092]: “at T2 detecting the first human body in the second zone and the second human body in the first zone”) based on an appearance time of the second object of interest in the third zone and a time of disappearance of the third object of interest” ([0093]: “at T4 detecting the first human body in the third zone and one of: disappearance of the first human body from the second zone or disappearance of the second human body from the first zone”).
	Regarding claims 7 and 14, Carey discloses: “in response to determining that the likeness of the second object of interest matches a likeness of the first object of interest (FIG. 10: 1004, 1010, 1012; [0156]: “At 1012, a determination is made as to whether one or more items of data that were aggregated at 1010 match the one or more attributes that were obtained at 1004. For example, the determination at 1012 may include comparing one or more items of data that were aggregated at 1010 to the one or more attributes that were obtained at 1004”)  in the disappearance database (FIG. 10: 1004, 1010, 1012; [0156]: “determine whether more recently captured data (such as, image data, video data, wireless communication device data, and/or other types of data) correspond to the subject. In this manner, the determination at 1012 can indicate whether the location of the subject in a particular region is still successfully being tracked, or whether the location of the subject is no longer successfully being tracked in the particular region”; FIG. 10: 1012, 1024; [0163]: “Referring back to 1012, if it is determined that the one or more items of data that were aggregated at 1010 do not match the one or more attributes that were obtained at 1004 (“NO” at 1012), then the method 1000 proceeds to 1024. At 1024, a determination is made as to whether the subject has departed the region in which the subject previously was being tracked”) delete the first object of interest from the disappearance database” (FIG. 10: 1010, 1012, 1024, 1028). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeLean in view of Carey and US Patent Application Publication No. 20130065607 (Soulie).
	Claims 5 and 12 are dependent upon claims 1 and 8, respectively.  As discussed above, claims 1 and 8 are disclosed by the combination of DeLean and Carey.  Thus, those limitations of claims 5 and 12 that are recited in claims 1 and 8, respectively, are also disclosed by the combination of DeLean and Carey.  
	However, the combination of DeLean and Carey does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 5 and 12, Soulie discloses: “the plurality of zones has a hexagonal shape” (FIG. 1: 10, 14, 16; [ABSTRACT]: “monitoring entities (10) moving in a monitored space represented by a first digital model (14) comprising a set of maps (16) divided into geographical zones (18) of a predetermined shape”; [0027]: “the shape of each geographical zone is hexagonal”; [0057]: “The shape of the geographical zone 18 used being of the hexagonal type, only six different directions are possible to go from one geographical zone 18 to the other, such that only three bits are necessary to encode the direction information”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of DeLean and Carey with the invention of Soulie in order to provide a compact encoding of directional information (e.g., see Soulie @ [0057]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                              9/23/2022
Primary Examiner                         AU2644